Citation Nr: 0000866	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  94-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  The propriety of the initial 10 percent rating assigned 
for postoperative residuals of lattice retinal degeneration 
of the right eye, with atrophic hole.

3.  The propriety of the initial 60 percent rating assigned 
for asthma with a history of blackouts and noncardiac chest 
pain.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1967 to January 1969, and from February 1969 to 
October 1992.

In August 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied-in 
relevant part-the veteran's claim for service connection for 
tinea versicolor.  The RO granted service connection for 
asthma with a history of blackouts and noncardiac chest pain 
and assigned a 30 percent rating.  The RO also granted 
service connection for postoperative residuals of lattice 
retinal degeneration of the right eye, with atrophic hole, 
and assigned a noncompensable (0 percent) rating.  The 
veteran appealed to the Board of Veterans' Appeals (Board)-
requesting service connection for the tinea versicolor and 
higher ratings for the asthma and right eye condition.  
He also appealed other claims for hearing loss and sinusitis 
that are no longer at issue.

In June 1996, the Board remanded the skin, asthma, and right 
eye claims to the RO for further development and 
consideration and, in June 1997, the RO increased the rating 
for the asthma from 30 to 60 percent, effective from the day 
following the veteran's discharge from the military.  In 
October 1997, the Board again remanded the claims to the RO 
and, in August 1999, the RO increased the rating for the 
right eye condition from the noncompensable level to 10 
percent, also effective from the day following the veteran's 
discharge from the military.

It must be presumed that the veteran is seeking the maximum 
possible ratings for his disabilities unless he expressly 
indicates otherwise-which he has not done.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  Also, since he contested the 
initial ratings assigned for his asthma and right eye 
condition-which are now 60 and 10 percent, respectively-the 
issues on appeal concern the propriety of those initial 
evaluations, and whether he is entitled to service connection 
for tinea versicolor.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).



The Board will adjudicate the claims for service connection 
for tinea versicolor and for a rating higher than 60 percent 
for the asthma.  The Board will REMAND the remaining claim 
for a rating higher than 10 percent for the right eye 
condition.


FINDINGS OF FACT

1.  There is no medical evidence of record suggesting that 
the veteran currently has active tinea versicolor or, even 
assuming that he does, that it is related to his service in 
the military or to medication taken for a service-connected 
condition.

2.  The claim for service connection for tinea versicolor is 
not plausible.

3.  Since service, the veteran's asthma has been severe, but 
essentially stable, manifested by chronic dyspnea, expiratory 
wheezing, and occasional light headedness and noncardiac 
chest pain.


CONCLUSIONS OF LAW

1.  The claim for service connection for tinea versicolor is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  As the assignment of an initial 60 percent rating for the 
asthma was appropriate, the criteria for a higher rating have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97 Diagnostic Code 6602 
(1996 & 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinea Versicolor

The veteran alleges he has tinea versicolor and that it began 
during service or is due to medication taken for a service-
connected condition.

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active military service, or for disability that 
is proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.310.  Section 3.310 also has been interpreted to permit 
service connection for the degree of aggravation 
of a nonservice-connected condition that is proximately due 
to or the result of a service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A preliminary determination, however, that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court)-
formerly, the United States Court of Veterans Appeals-lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim still may be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In this case, the veteran's service medical records confirm 
he received treatment for problems with his skin on three 
occasions during the more than 20 years of service.  
His service medical records also confirm that a doctor in 
service diagnosed tinea versicolor in 1985, and that he 
treated it with a topical lotion.  There was no evidence of 
the condition during a medical evaluation the veteran 
underwent in December 1991, about a year prior to his 
discharge from the military in October 1992, or when he 
initially was examined by VA after service, in June 1993 
(that examiner indicated it had "resolved" and was "not 
present").  See Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  

Notwithstanding evidence of tinea versicolor in service, for 
this claim to be well grounded, there still must be medical 
evidence suggesting that he currently has it (to show that it 
is indeed "chronic") and, if so, that it is related to his 
service in the military or to medication taken for a service-
connected condition.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is no such medical evidence in this 
case.

Medical records dated after service show that the veteran 
received treatment for tinea versicolor in October 1993, and 
follow-up treatment in April 1994, but a VA physician who 
examined him more recently, in January 1997, indicated that 
it was "not present [or] seen" during that evaluation "due 
to excellent selenium sulfide compliance."  That VA examiner 
went on to note, nonetheless, that the veteran would continue 
to have the condition "indefinitely," requiring lifelong 
treatment with the selenium sulfide, since tinea versicolor 
is "a chronic condition [without] cure, [having] nothing to 
do [with] any present or past medication."  However, the VA 
examiner diagnosed it by history only, and he indicated that 
the veteran had numerous other skin disorders affecting 
various parts of his body that-unlike the tinea versicolor-
were currently active (e.g., Xerosis, Seborrheic Dermatitis, 
Acrochordomas, Acne Vulgaris, Dermatofibromas, idiopathic 
guttate hypovelarosis, Lichen spinuloses, keratosis pilaris, 
verruca pilaris, and Acanthosis).  Moreover, a dermatologist 
who examined the veteran for compensation purposes even more 
recently, in November 1998, with the primary objective of 
providing a medical opinion concerning the etiology of the 
tinea versicolor, indicated that the veteran did not have it 
at all-at least at the time of that evaluation-noting that 
the results of a potassium-hydroxide ("KOH") scraping test 
from two different sites on his body were negative for signs 
of the characteristic micro-organisms that are indicative of 
this condition.  That dermatologist diagnosed, instead, 
chronic and recurrent eczematous dermatitis with resultant 
pigmentary change-adding that there did not appear to be any 
areas of scarring in the veteran's skin, but rather, some 
pigment irregularity.

In a supplemental opinion submitted in July 1999, that same 
dermatologist reiterated his earlier conclusion-that the 
veteran did not have tinea versicolor when he examined him-
and that this opinion was based, not only on the results of 
the clinical evaluation, itself, but also on a review of his 
pertinent medical history and circumstances.  That 
dermatologist also said that, although the veteran may claim 
that it is a "chronic" problem, the examiner did not see 
how he could support this assertion if, as was the case, the 
rash was not visible and no fungus was detected during the 
potassium-hydroxide scraping.  The dermatologist added that 
the eczema he diagnosed at the conclusion of the evaluation 
was not related to tinea versicolor.

In light of the medical evidence alluded to above, there are 
legitimate reasons to question whether the veteran currently 
has tinea versicolor, which is important because medical 
evidence of "current disability" is a prerequisite to well 
grounding a claim for service connection.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  However, aside from 
that evidentiary deficiency, even were the Board to assume, 
arguendo, that he does have the condition, it has not been 
shown by competent medical evidence to be "chronic per se," 
as defined by the governing laws, regulations, and legal 
precedent, and there still is no medical evidence indicating 
that it is related to his service in the military or to 
medication taken for any of his service-connected 
disabilities.  Consequently, his claim still would not be 
well grounded because medical nexus evidence is required to 
satisfy these criteria.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

It is important to bear in mind that the VA physician who 
diagnosed tinea versicolor after examining the veteran in 
January 1997 did so by history only-noting that it was not 
actually "present [or] seen" during the clinical portion of 
that evaluation.  Therefore, even though that physician 
characterized the tinea versicolor as a "chronic condition 
[without a] cure," his mere use of those words was not, in 
turn, tantamount to inferring that it is "chronic" in the 
sense contemplated by the governing laws, regulations, and 
legal precedent-especially considering that even he 
acknowledged that it was not currently active.  See e.g., 
38 C.F.R. § 3.303(b).  Similarly, since the veteran is a 
layman, he does not have the medical expertise or training, 
himself, to diagnose a medical condition to confirm its 
current presence, nor can he give a competent opinion on the 
etiology of it and its possible relationship to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Rather, his competence is limited to commenting on 
such things as visible symptoms (e.g., scars, lesions, 
hyperpigmentation, etc.) that he personally observed on his 
skin during service-and during the years since his 
discharge-not the cause of them.  Consequently, his 
allegation that he has "chronic" tinea versicolor is not 
tantamount to concluding that he actually does-particularly 
since even he acknowledges that it is well controlled by his 
medication, and since, according to the report of the January 
1997 VA examination, which is probably the most favorable 
evidence supporting his claim, he has numerous (at least 10) 
other skin disorders that may be causing, or have caused, the 
dermatological symptoms he experiences or has experienced.  
See King v. Brown, 5 Vet. App. 19, 21 (1993); see also 
Savage v. Gober, 10 Vet. App. at 498.  The Board emphasizes 
that a well-grounded claim for service connection must be 
supported by "medical" evidence-not just allegations-and 
there is no such evidence in this case.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Also, to the extent that some of the medical records on file 
contain a self-reported history-recounted by the veteran 
himself-of relevant dermatological symptoms dating back to 
when he was on active duty in the military, this is not, in 
and of itself, sufficient to well ground his claim, 
particularly since there were several times when he was 
examined during service (e.g., in December 1991), and several 
additional times when he has been examined during the years 
since his discharge from service (e.g., in June 1993 and 
November 1998), when there was no objective clinical evidence 
of tinea versicolor-despite his subjective complaints.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where the 
Court held that evidence that is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement for 
well groundedness).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for tinea versicolor is well grounded, VA 
is under no "duty to assist" him in developing the evidence 
pertinent to this claim.  See Morton v. West, 12 Vet. App. 
477 (1999); Epps, 126 F.3d at 1468 (1997).  Moreover, the 
Board is aware of no circumstances in this case that would 
put VA on notice that any additional relevant evidence 
may exist that, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The RO denied this claim on the same premise as the Board-
because it is not well grounded.  The RO also apprised him in 
the August 1999 Supplemental Statement of the Case (SSOC) of 
the need to submit evidence showing that his claim is well 
grounded and that his tinea versicolor either was incurred in 
or aggravated by his service in the military.  Clearly, he is 
not prejudiced by the Board's decision to deny his claim on 
this same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-
93 (1993).  The Board also considers its (and the RO's) 
actions as sufficient to inform him of the evidence necessary 
to well ground his claim and warrant further consideration on 
the merits.  See 38 U.S.C.A. § 5103(a); Franzen v. Brown, 9 
Vet. App. 235, 238 (1996); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).

II.  The Propriety of the Initial 60 Percent Rating Assigned 
for the Asthma

As a preliminary matter, the Board finds that the veteran's 
claim for a higher rating for his asthma is plausible and, 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim, as here, that a service-connected 
disability is more severe than presently rated is well 
grounded where the veteran alleges that a higher rating is 
justified due to the severity of his condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a veteran submits a well-grounded claim, the VA must 
assist him in developing the facts pertinent to his claim.  
Id.  After remanding this claim to the RO in June 1996 and 
October 1997, the Board is satisfied that all relevant 
evidence has been obtained-and fully developed-and that no 
further assistance to the veteran is required to comply with 
the "duty to assist."  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of this claim, the Board 
finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)-that the current level of disability is of primary 
importance when assessing an increased rating claim-applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
rating for his asthma, the Francisco holding does not apply; 
rather, the VA must assess his level of disability from the 
date of his initial application for service connection 
and determine whether his level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial rating, or include a discussion of 
whether a "staged rating" would be appropriate in this 
instance.  However, the Board does not consider it necessary 
to remand this case to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) addressing these concerns.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various times during the course of the appeal.  
When service connection was established for the asthma in 
August 1993-and the 30 percent rating assigned-the RO based 
its decision on consideration of all of the evidence 
available at that time.  On all subsequent occasions that the 
RO considered additional evidence, including when it 
increased the rating for the asthma to 60 percent in June 
1997 (with the same effective date), the RO thereafter issued 
an appropriate SSOC discussing the evidence considered in its 
decision, the findings pertaining to it, and the applicable 
laws, regulations, and Court precedent.  Thus, the RO 
effectively considered the appropriateness of the initial 
rating that it assigned under the applicable rating criteria 
in conjunction with the submission of the additional evidence 
at the various times during the pendency of the appeal.  The 
Board considers that to have been tantamount to a 
determination of whether a "staged rating" was appropriate; 
consequently, the Board finds that remanding this claim would 
not be productive, as it would not produce a markedly 
different analysis on the RO's part, or give rise to markedly 
different arguments on the veteran's part.  Therefore, the 
Board will proceed with the adjudication of this claim since 
he will not be prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384,
392-94 (1993).

During the pendency of the veteran's appeal, VA amended the 
criteria used for evaluating the severity of diseases of the 
trachea and bronchi-such as asthma.  Consequently, VA must 
rate the severity of his asthma under both the former 
and revised criteria and apply the version that is most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the former criteria (which were effective prior to 
October 7, 1996), a 60 percent rating was warranted for 
asthma when it was severe-manifested by frequent attacks 
(one or more weekly), marked dyspnea on exertion between the 
attacks with only temporary relief by medication, and 
preclusion of more than light manual labor.  A 100 percent 
rating was warranted when the asthma was pronounced-
manifested by very frequent attacks with severe dyspnea on 
even slight exertion between them, and with marked weight 
loss or other evidence of severe impairment of health.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

According to the revised criteria, a 60 percent rating is 
warranted if the forced expiratory volume in one second (FEV-
1) is 40- to 55-percent of the predicted value; or if the 
ratio of the forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) is 40 to 55 percent; or if there 
is evidence of at least monthly visits to a physician for 
required care of exacerbations; or of intermittent (at least 
3 per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating requires an FEV-1 of 
less than 40 percent of predicted value; or an FEV-1/FVC 
ratio of less than 40 percent; or evidence of more than one 
attack per week with episodes of respiratory failure; or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1999).

The veteran does not satisfy the criteria for a rating higher 
than 60 percent under either the former or revised standards.  
During his June 1993 VA examination, there was evidence of 
shortness of breath (SOB), expiratory wheezing, and rhonchi 
in his lungs due to his asthma.  There also were indications 
of lightheadedness and noncardiac chest pain associated with 
it.  However, X-rays of his chest were completely negative 
("normal"), and he had an FEV-1/FVC ratio of 88.5 percent, 
which far exceeds the threshold (that this ratio be less than 
40 percent) for a rating higher than 60 percent under Code 
6602.  Also, although he received ongoing treatment for his 
asthma in a VA outpatient clinic in April 1993, May 1993, 
October 1993, and January 1994, his treating physician 
usually described it as "stable."  During later outpatient 
consultations in April and August 1994, the treating 
physician indicated the veteran needed to gain better control 
of his asthma (via the medication he was taking).  Records 
show that in November 1994 his medication was adjusted and 
his treating physician indicated in April 1995 that the 
asthma was "better."  He also indicated during subsequent 
consultations in September 1995, February 1996, May 1996, and 
September 1996, that it was again under control (essentially 
"stable")-albeit with some "good and bad days."

When examined by VA in January 1997, the veteran reported 
that he experienced asthma attacks about every 2-3 days 
manifested by severe dyspnea and wheezing.  He also 
acknowledged, however, that some of his symptoms were 
alleviated by his inhalers (bronchodilators) and by rest.  On 
objective clinical evaluation, the examiner confirmed the 
presence of wheezing, even at rest, but there was no evidence 
of cor pulmonale or indications that the veteran needed 
oxygen (O2) therapy while at home.  His FEV-1 was 46.1 
percent of predicted value, and his FVC was 53.6 percent of 
predicted value, which, in turn, correlated to a FEV-1/FVC 
ratio of 86 percent.  The results of a pulmonary function 
test (PFT) showed that he had a "moderate" degree of airway 
obstruction with "severe" air trapping.  In assessing the 
overall status of the asthma, the examiner indicated in his 
diagnosis that it was "severe" and manifested by attacks 
occurring several times each week and symptoms at rest.

More recent VA outpatient treatment records show additional 
consultations in July and November 1997, when X-rays of the 
veteran's chest and ribs again were negative ("normal").  
Also, his treating physician continued to describe the asthma 
as essentially "stable," although he complained of some 
left-sided chest pain, which he said was unrelated to his 
level of activity, and some decreased breath sounds ("BS") 
in his lungs.  However, unlike previously, he did not have 
any signs of expiratory wheezing.

The VA physician who examined the veteran most recently for 
compensation purposes, in May 1998, was the same physician 
who earlier examined him in January 1997.  This doctor 
indicated in the report of his most recent evaluation 
that the veteran's overall respiratory status had "not 
changed significantly" since the earlier examination.  The 
objective clinical findings bore this out, as they were 
essentially identical to those previously noted; there 
continued to be no evidence of weight loss attributable to 
the asthma or indications of cor pulmonale or pulmonary 
hypertension.  There were, however, signs of 
bilateral diffuse wheezing and dyspnea, which the veteran 
said he experienced after ascending even one flight of 
stairs.  He also said he experienced asthma attacks every 2-3 
days and that they were alleviated by using his inhalers 
(bronchodilators), taking steroids, and by resting.  The 
examiner indicated the oral Prednisone was required monthly, 
and best rest about every month or two.  His diagnostic 
assessment of the overall status of the veteran's asthma was 
the same as previously-i.e., "severe," manifested by 
attacks occurring several times each week and symptoms at 
rest.

The 60 percent rating the veteran currently has for his 
asthma-when considered under either the former or revised 
criteria-takes into account the fact that he will experience 
"severe" symptoms associated with it (e.g., frequent 
attacks of dyspnea, expiratory wheezing, early fatigability, 
etc.), and that his symptoms will require ongoing treatment 
for recurring exacerbations of the condition.  His 60 percent 
rating also contemplates that his respiratory impairment will 
not be totally abated merely by the use of medication and, in 
fact, will require the continued use of it.  Rather, the more 
determinative issue in determining the severity of his asthma 
is one of extent-insofar as the degree and frequency of his 
symptoms.  And, although the VA examiner's assessment of the 
overall status of the asthma as "severe" is not, in and of 
itself, dispositive of the rating that should be assigned, 
the Board may consider the examiner's opinion-which, 
incidentally, correlates to a 60 percent rating-provided 
that the rating accurately reflects all elements of the 
disability, based on consideration of all of the pertinent 
evidence of record, and the result obtained is "equitable 
and just" according to the law.  See 38 C.F.R. §§ 4.2, 4.6.

The veteran does not experience symptoms of sufficient 
severity or frequency to support a rating higher than 60 
percent under either the former or revised criteria.  Of 
note, his FEV-1 and FVC tabulations, regardless of whether 
the Board uses the values recorded during the June 1993 or 
January 1997 VA examinations, do not meet the requirements 
for a 100 percent rating under Code 6602.  His FEV-1 
during the January 1997 VA examination was 46.1 percent, 
which is within the range specified for a 60 percent rating 
under the revised criteria of Code 6602, but not higher.  
Similarly, he did not have a sufficient FEV-1/FVC ratio 
during that evaluation to warrant a rating higher than 60 
percent under the revised criteria of this code, nor did he 
have signs of marked weight loss or other evidence of 
respiratory impairment to an extent that might warrant a 
higher rating under the former criteria of this code.  Again, 
the veteran obviously experiences "severe" respiratory 
impairment due to his asthma, and no doubt has for quite 
sometime, but there simply is no medical basis to support a 
rating higher than 60 percent in view of the evidence 
currently of record.

Lastly, there is no medical evidence indicating the veteran 
is entitled to a higher rating under any other potentially 
applicable diagnostic code, as most used to determine the 
severity of pulmonary and respiratory disorders consider the 
same (or very similar) criteria.  For the aforementioned 
reasons, the Board finds that the overall severity of his 
asthma is most commensurate with a 60 percent rating, and has 
been since service.  Therefore, this is the rating that must 
be assigned.  38 C.F.R. § 4.7.  Since the 60 percent rating 
represents the maximum level of disability since service, 
there is no basis for assigning a "staged rating" pursuant 
to Fenderson.  The preponderance of the evidence is against a 
rating higher than 60 percent, so the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The above determination is based on application of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's asthma, as there has 
been no showing that his disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for tinea versicolor is denied.

The claim for an initial rating higher than 60 percent for 
the asthma is denied.



REMAND

In both the June 1996 and October 1997 Remands, the Board 
directed the RO to adjudicate an additional claim for service 
connection for a left eye condition because, if granted, this 
will affect the method for rating the veteran's already 
service-connected right eye condition since unilateral and 
bilateral eye disabilities are rated differently.  
Consequently, the issue of his possible entitlement to 
service connection for a left eye condition is "inextricably 
intertwined" with the issue of whether he is entitled to a 
higher rating for his already service-connected right eye 
condition.  In this regard, VA examiners indicated in January 
1997, May 1997, and July 1998 that he now has high myopia 
associated with lattice degeneration in both of his eyes, as 
opposed to only his right eye, and that, although this is a 
very common association and is probably unrelated to his 
service in the military, the possibility still exists (i.e., 
it is "as likely as not") that his bilateral eye condition 
first appeared-or became worse-during his early adulthood 
while he was on active duty in the military.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Since the RO has not fully complied with the directives of 
the prior remands, these issues must be returned to the RO 
for resolution.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this matter is REMANDED to the RO for the 
following development and consideration:

1.  The RO should determine whether the 
veteran is entitled to service connection 
for a left eye condition in light of the 
statements of the VA examiners in January 
1997, May 1997, and July 1998.  The RO 

should undertake any necessary 
development prior to 
adjudicating this claim, including, but 
not limited to, having him reexamined or 
obtaining a supplemental opinion to the 
earlier examinations.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
laws, regulations, and legal precedent.

2.  If service connection is granted for 
the left eye condition, then the RO must 
determine the appropriate rating for the 
bilateral eye disability.

3.  Thereafter, if the benefits requested 
by the veteran are not granted to his 
satisfaction, he should be provided a 
Supplemental Statement of the Case (SSOC) 
or a Statement of the Case (SOC), as 
appropriate, and given an opportunity to 
submit additional evidence and/or 
argument in response prior to his claims 
being returned to the Board for further 
appellate consideration on all issues to 
which an appeal has been perfected.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 

Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals







